Citation Nr: 0907164	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative joint and disc disease of the lower thoracic and 
lumbar spine (low back disability), currently rated 20 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
radiculopathy of the left lower extremity, currently rated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A hearing at the RO before the undersigned was 
conducted in February 2009. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the Veteran stated that his service-connected 
disability is much worse during the winter season and that he 
went to the VA Medical Center (VAMC) in Dallas, Texas, in 
December 2008 for treatment.  The duty to assist requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  
These records should be obtained.  

The Veteran essentially contends that his latest VA 
compensation examination in May 2008 is inadequate for rating 
purposes as that examination found no objective evidence of 
lumbar radiculopathy.  The examination report noted the 
Veteran's complaints of severe pain and leg numbness.  The 
examiner reviewed the Veteran's claims file, conducted a 
thoracolumbar and lower extremities orthopedic and 
neurological examination, and obtained X-rays and magnetic 
resonance imaging (MRI) of the lumbosacral spine.  The May 
2008 VA examination is adequate for rating purposes.  See 
38 C.F.R. § 4.70, see generally, Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Obtain all medical treatment records 
for the Veteran from the Dallas VAMC.  

2.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

